Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
A national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept. Unity of invention is fulfilled only when there is a technical relationship among the inventions involving one or more of the same or corresponding special technical features, which define a contribution over the prior art.  A national stage application containing claims to different categories of inventions will be considered to have unity of invention if the claims are drawn only to one of certain combinations of categories: 
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)     A product and process of use of said product; or
(3)     A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)     A process and an apparatus or means specifically designed for carrying out the said process; or
(5)     A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process (see 37 CFR 1.475(b)-(d)).  If there is no special technical feature, if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application will be considered as the main invention in the claims, see PCT article 17(3) (a) and 1.476 (c), 37 C.F.R. 1.475(d).  

Accordingly, since the claims include different chemically unrelated processes to fluorinate an organic compound that lacks a common core structure (a requirement for a special technical feature), Groups I-XV are not so linked as to form a single general inventive concept.  Thus, a holding of lack of unity of invention is proper.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9 and 22-25, drawn to a process to fluorinate an organic compound 1a with an iodine containing polymer 2ap.
II, claim(s) 1-9 and 22-25, drawn to drawn to a process to fluorinate an organic compound 1b with an iodine containing polymer 2ap.
Group III, claim(s) 1-9 and 22-25, drawn to a process to fluorinate an organic compound 1c with an iodine containing polymer 2ap.
Group IV, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1a with an iodine containing polymer 2bp in the presence of an oxidant 2bo (i).
Group V, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1a with an iodine containing polymer 2bp in the presence of an oxidant 2bo (ii).
Group VI, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1a with an iodine containing polymer 2bp in the presence of an oxidant 2bo (iii).
Group VII, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1b with an iodine containing polymer 2bp in the presence of an oxidant 2bo (i).
Group VIII, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1b with an iodine containing polymer 2bp in the presence of an oxidant 2bo (ii).
Group VIIII, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1b with an iodine containing polymer 2bp in the presence of an oxidant 2bo (iii).
X, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1c with an iodine containing polymer 2bp in the presence of an oxidant 2bo (i).
Group XI, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1c with an iodine containing polymer 2bp in the presence of an oxidant 2bo (ii).
Group XII, claim(s) 1-3, 10-16 and 22-25, drawn to a process to fluorinate an organic compound 1c with an iodine containing polymer 2bp in the presence of an oxidant 2bo (iii).
Group XIII, claim(s) 1-3, and 17-25, drawn to a process to fluorinate an organic compound 1a with an iodine containing polymer 2cp.
Group XIIII, claim(s) 1-3, and 17-25, drawn to a process to fluorinate an organic compound 1b with an iodine containing polymer 2cp.
Group XV, claim(s) 1-3, and 17-25, drawn to a process to fluorinate an organic compound 1c with an iodine containing polymer 2cp.

The above restriction of Groups I-XV is an intra-claim restriction. 371 allows for intra-claim restriction. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
	


The species are as follows: 
A single organic compound found in the original disclosure, e.g. pages 39-40.
A single iodine-containing polymer found in the original disclosure, e.g. pages 39-40.
A single oxidant 2bo found in the original disclosure, e.g. pages 39-40, claim 16. An election of a single oxidant 2bo is required if a Group that corresponds to an iodine-containing polymer 2bp is elected.
A single fluorine source found in the original disclosure, e.g. pages 39-40.
A single oxidant (C) found in the original disclosure, e.g. pages 39-40.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. For example, if Group IV is elected, a species election for A single organic compound, A single iodine-containing polymer, A single oxidant 2bo, A single fluorine source, and A single oxidant (C) is required. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon election of the specific group and election of the species, Applicants are requested to specifically identify all variables of each single species so that the specific single species is identified for each elect specie.  Applicant is reminded that if, for example, Applicants elects a group I and a specific species that does not read on claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - XV lack unity of invention because the groups do not share the same or corresponding technical feature. There is no common core structure for the starting material which is required for a special technical feature to exist.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628